Order entered January 8, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01650-CV

                           IN RE LAURA ANDERSON, Relator


                Original Proceeding from the 199th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 199-55058-2011

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.

       .


                                                   /s/   LANA MYERS
                                                         JUSTICE